                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN GANS,                               :
     Petitioner,                          :
                                          :      20-cv-0875
      v.                                  :
                                          :
LAUREL HARRY, et al,                      :
    Respondents.                          :

                                         ORDER

      AND NOW, this 24th day of May 2021, upon careful and independent

consideration of the Petition for Writ of Habeas Corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Elizabeth T. Hey (ECF No. 23),

and having received no written objections to said Report and Recommendation, it is

hereby ORDERED that:

      1.     The Report and Recommendation is APPROVED and ADOPTED.

      2.     The Petition for Writ of Habeas Corpus is TRANSFERRED to the Third
             Circuit Court of Appeals to allow the Court of Appeals to determine
             whether the District Court may consider this successive habeas petition.

      3.     There is no basis for the issuance of a certificate of appealability.

      4.     The Clerk of Court shall mark this case CLOSED for statistical purposes.


                                          BY THE COURT:

                                            /s/ John Milton Younge
                                          Judge John Milton Younge
